Citation Nr: 1725648	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection or a right hand disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to August 1972.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in November 2013. This matter was originally on appeal from rating decision dated in January 2010, July 2010, and June 2012 of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

In April 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a shoulder disability has been raised by the record in a June 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for injuries he contends that he suffered in a fall when he was working 30 feet off the ground on a telephone pole.  The Veteran also seeks service connection for PTSD which he contends is a result of his fall or in the alternative due to an incident when a Marine's gun accidentally discharged, and he was nearly hit.

The issues on appeal were denied by the Board in a November 2013 decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (CAVC).  In an August 2016 Joint Motion for Remand, the parties (the Secretary and the Veteran) agreed that the Board failed to provide an adequate statement of reasons and bases for its decision when it failed to adequately assess the competency and credibility of the Veteran's lay statements, by relying on an inadequate medical opinion, by failing to request relevant medical records, and by failing to request information related to the Veteran's claimed in-service stressors.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right arm, right hand, low back, right knee, and psychiatric disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file, to include private medical records prior to July 2006 and since January 2009 for Dr. James Shaw (retired) and private medical records prior to July 2009 and since September 2009 for Dr. Gordon Pennebaker, both of Sentinel Health Partners, P.A. as well as the evaluation noted by Dr. Pennebaker "suggestive of his having posttraumatic stress disorder."  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

For any private records that are identified, including those listed above, the RO must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.

For any private records that are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  The appropriate service department and/or record storage facility should be contacted, to include the Marine Corps Historical Archive and the National Archives and Records Administration, in an attempt to verify the Veteran's reported in-service stressors, to include the aforementioned incident in which the Veteran was nearly shot as the result of an accidental discharge of a firearm while in headquarters Building, Guantanamo Bay, Cuba in April 1971.  All such information once obtained, must be made a part of the Veteran's file.  Moreover, all attempts to procure those records should be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically documents the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran and his attorney must then be given an opportunity to respond.

3.  After actions (1) and (2) above have been completed, the Veteran should be afforded a VA orthopedic examination.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should ask the Veteran to describe in detail the accident in which he fell from the telephone pole during service.  Thereafter, the examiner should identify all current right hand, right arm, low back, and right knee disabilities; and, after taking into consideration the Veteran's statement as well as any lay statements of record regarding the accident, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability began in service, was caused by service, or is otherwise related to the Veteran's active duty service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for any opinion offered.
4.  After actions (1) and (2) above have been completed, the Veteran should be afforded a VA psychiatric examination.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current psychiatric disorders and, after taking into consideration the Veteran's statement as well as any lay statements of record regarding the in-service stressful incident, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disability began in service, was caused by service, or is otherwise related to service.  If a diagnosis of PTSD is made, the examiner should identify and discuss the underlying stressor.    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for any opinion offered.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

